Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 10/28/2022.
Currently, claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because the limitation “the first and second sidewalls” in lines 7 and 7-8 lacks antecedent basis. Claim 5 recites the same limitation and is also objected to. Amending these claims to change the limitation to “the first and second sidewall structures” would overcome the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the sidewall of the first terminal”, which lacks antecedent basis in the claims as a result of the amendment to claim 16. Furthermore, based on the context of the application and in light of amended claim 10, it would appear that “the sidewall structure of the first terminal” is in fact the L-shaped spacer. Thus, “the sidewall of the first terminal” of claim 19 cannot refer to the sidewall structure of the first terminal recited in claim 16, as claim 19 would then be claiming the formation of an L-shaped spacer on an L-shaped spacer, which is not disclosed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9,892,961).
Pertaining to claim 1, Cheng shows, with reference to FIG. 16-19, a method for forming a semiconductor device, comprising: 
forming an opening (S) enclosed by first and second sidewall structures of respective gate and source/drain terminals (240 of gate, 230-1 of S/D) (the gate and source/drain terminals are the structures that confine the opening in the FIG. 16 view, thereby meeting the definition of “enclosed”), wherein the first and second sidewall structures oppose each other and are formed as different layers (240 vs. 230, FIG. 16); 
depositing a first dielectric material (250A) at a first deposition rate (inherent) on top portions of the opening; 
depositing a second dielectric material (260A) at a second deposition rate (inherent) on the first dielectric material and on the first and second sidewalls, wherein the second dielectric material and the first and second sidewalls entrap a pocket of air (262); and 
performing a treatment process on the second dielectric material (column 18, lines 37-46; FIG. 19).

Pertaining to claim 5, Cheng shows depositing the second dielectric material comprises depositing first and second portions of the second dielectric material on the first and second sidewalls, respectively (FIG. 18).
Pertaining to claim 6, Cheng shows depositing the first and second portions of the second dielectric material comprises depositing the second dielectric material until the first and second portions of the second dielectric material are in contact with one another (FIG. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of McGinnis et al. (US 8,058,138). In this alternative interpretation of Cheng, the planarization step cited in the rejection of claim 1 above under 35 U.S.C. 102(a)(1) is not interpreted to be the claimed treatment process.
Pertaining to claim 1, Cheng shows, with reference to FIG. 16-19, a method for forming a semiconductor device, comprising: 
forming an opening (S) enclosed by first and second sidewall structures of respective gate and source/drain terminals (240 of gate, 230-1 of S/D) (the gate and source/drain terminals are the structures that confine the opening in the FIG. 16 view, thereby meeting the definition of “enclosed”), wherein the first and second sidewall structures oppose each other and are formed as different layers (240 vs. 230, FIG. 16); 
depositing a first dielectric material (250A) at a first deposition rate (inherent) on top portions of the opening; and
depositing a second dielectric material (260A) at a second deposition rate (inherent) on the first dielectric material and on the first and second sidewalls, wherein the second dielectric material and the first and second sidewalls entrap a pocket of air (262); 
Cheng fails to show, as it pertains to claim 1 but more particularly to claim 8, performing a treatment process on the second dielectric material comprising an oxygen anneal.
However, McGinnis teaches in column 8, lines 3-16 and FIG. 3 that, for a method similar to Cheng that forms an air gap via deposition of a non-conformal that closes the top of the air gap, an oxygen anneal is performed on the non-conformal layer after its deposition.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform an oxygen anneal after deposition of the non-conformal layer of Cheng that seals the air gap, as taught by McGinnis, with the motivation that this addresses an issue in which portions of the non-conformal layer are insufficiently oxidized as a result of the closure of the air gap, which would normally lead to a higher dielectric constant that is undesirable for isolating neighboring conductors (column 8, lines 17-28).
Pertaining to claim 9, because the treatment process taught by McGinnis is the same or similar to that of Applicant, the result of an expansion of the second dielectric material would be expected when the teaching of McGinnis is applied to Cheng.

Pertaining to claim 16, Cheng shows, with reference to FIG. 16-19, a method for forming a semiconductor device, comprising: 
forming an opening (S) over a top surface of a substrate and enclosed by sidewall structures of respective first and second terminals (240 of gate, 230-1 of S/D) of the semiconductor device (the gate and source/drain terminals are the structures that confine the opening in the FIG. 16 view, thereby meeting the definition of “enclosed”); 
depositing a first dielectric material (250A), wherein: 
a first portion of the first dielectric material is on a top portion of the sidewall structure of the first terminal (FIG. 17); and 
a second portion of the first dielectric material is on a top portion of the sidewall structure of the second terminal (FIG. 17), wherein the sidewall structures of the first and second terminals have different shapes (first terminal has U-shaped sidewalls defined by 240, 230-1 has flat, solid sidewall); 
depositing a second dielectric material (260A), wherein: 
a first portion of the second dielectric material is on the first portion of the first dielectric material (FIG. 18); and 
a second portion of the second dielectric material is on the second portion of the first dielectric material (FIG. 18), wherein a pocket of air (262) is entrapped in the opening surrounded by the second dielectric material, the first and second terminals, and the substrate.
As discussed above, McGinnis teaches performing an oxygen treatment process on the deposited non-conformal layer (second dielectric material).

Pertaining to claim 5, Cheng shows depositing the second dielectric material comprises depositing first and second portions of the second dielectric material on the first and second sidewalls, respectively (FIG. 18).
Pertaining to claim 6, Cheng shows depositing the first and second portions of the second dielectric material comprises depositing the second dielectric material until the first and second portions of the second dielectric material are in contact with one another (FIG. 18).
Pertaining to claims 7 and 17, the second deposition rate relative to the first deposition rate has three possibilities – higher, equal, or lower. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the lower second deposition rate relative to the first deposition rate, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Furthermore, Cheng teaches the second deposition rate to be a result effective variable (column 18, lines 11-20). It would then have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a relatively low second deposition rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Pertaining to claim 20, because the formation steps and the treatment process taught by Cheng in view of McGinnis is the same or similar to that of Applicant, the result of the creation and elimination of a seam would be expected when the teaching of McGinnis is applied to Cheng.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Liang et al. (US 8,647,992).
Cheng shows the method of claim 1, but fails to show depositing the first dielectric material comprises flowing TMDSO, hydrogen, and oxygen, and depositing the second dielectric material comprises flowing TMDSO.
However, Liang teaches in column 3, lines 21-31 that forming an oxide dielectric similar to the first and second dielectric materials of Cheng comprises flowing several precursors including TMDSO and steam (comprised of hydrogen and oxygen).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the deposition technique of Cheng for that taught by Liang, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, Liang teaches the use of such precursors to have the effect of smoother deposition (column 3, lines 28-31).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of McGinnis as applied to claims 11 and 16 above, and further in view of Jin (KR 2006-0118257).
Cheng in view of McGinnis teaches the method of claim 16, but fails to teach performing a hydrogen treatment process on the deposited first dielectric material.
However, Jin teaches on p. 3, lines 14-20 of the translated text that, following deposition of a liner similar to the first dielectric material of Cheng in view of McGinnis, a hydrogen treatment is performed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a hydrogen treatment, as taught by Jin, following the deposition of the first dielectric material of Cheng in view of McGinnis, with the motivation that this prevents an increase in dielectric constant (p. 3, lines 19-20), thereby providing better isolation between conductive structures.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 10 further limits the claim by reciting that the sidewall structure of the gate terminal is an L-shaped spacer. This distinguishes over Cheng, which does not show an L-shaped spacer associated with the sidewall of the gate. Furthermore, although L-shaped spacers adjacent gate structures are known in the art, there is no teaching or suggestion within the prior art of record for such an L-shaped spacer in combination with the other steps that results in the claimed pocket of air. Modifying Cheng to have an L-shaped spacer would presumably replace some of the pocket of air with the spacer, which would result in an overall higher-k dielectric between gate and source/drain, and would thus not be obvious to one of ordinary skill in the art.
Claims 11-15 are allowed as previously indicated.
 
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Cheng does not disclose an opening/air gap that is enclosed by opposing structures formed as different layers because the same U-shaped spacer forms the boundary on both sides of the air gap. And furthermore that 230-x and 240 do not enclose or form the boundary of the air gap 162 because 250 and 260A intervene.
In response, the term “enclosed” is interpreted under its standard definition. According to Merriam-Webster, “enclosed” is defined as “to close in/surround” or “to hold in/confine”. In the case of Cheng, 230-x and 240 surround the air gap, even if there are intervening layers therebetween. This is similar to saying that an interior room of a house is enclosed by the exterior walls. The gate and source/drain contacts also act to confine the air gap, as without their presence, the air gap would expand into the space occupied by the gate and source/drain contacts. As the gate and source/drain contacts are formed from two different layers, the limitation is met by the Cheng reference.
Arguments regarding the boundary of the air gap are beyond the scope of the claims, as the claims do not expressly recite such a limitation, and formation of a boundary is not a requirement to meet the definition of “enclosed”.
Applicant makes a similar argument with respect to claim 16, except for the limitation that the air gap is enclosed by opposing structures of different shapes. In the case of Cheng, the gate sidewall structure is defined by its flat sidewall and the source/drain sidewall structure is defined by the U-shaped layer 240. Thus, Cheng discloses the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896